AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”) dated as of June 3, 2008, among Ferro Finance Corporation
(the “Seller”), CAFCO, LLC (the “Investor”), Citibank, N.A., as a Bank (in such
capacity, the “Bank”), Ferro Color & Glass Corporation, as an originator, Ferro
Pfanstiehl Laboratories, Inc., as an originator, Ferro Corporation, as an
originator (together with Ferro Color & Glass Corporation and Ferro Pfanstiehl
Laboratories, Inc., the “Originators”) and as collection agent, and Citicorp
North America, Inc., as agent (in such capacity, the “Agent”).

PRELIMINARY STATEMENTS.

(1) The Originators, the Collection Agent, the Seller, the Investor, the Bank
and the Agent are parties to that certain Second Amended and Restated
Receivables Purchase Agreement dated as of April 1, 2008 (the “Agreement”).
Capitalized terms not defined herein are used as defined in the Agreement.

(2) Prior to the date hereof, the Seller has requested that the Bank consent to
the extension of the Commitment Termination Date, as contemplated by the
definition of such term set forth in Section 1.01 of the Agreement.

(3) The Bank has agreed to consent to an extension of the Commitment Termination
Date to the date set forth herein, subject to the terms and conditions described
herein.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. Amendment to Agreement. Upon effectiveness of this Amendment, as
provided in Section 2 below, the definition of “Commitment Termination Date” in
Section 1.01 of the Agreement is amended by deleting the date “June 3, 2008”
therein and replacing it with the date “June 10, 2008”.

SECTION 2. Effectiveness. This Amendment shall become effective at such time as
executed counterparts of this Amendment have been delivered by each party hereto
to the other parties hereto.

SECTION 3. Representations and Warranties. Each of the Seller and the Collection
Agent makes each of the representations and warranties contained in
Sections 4.01 and 4.02, respectively, of the Agreement (after giving effect to
this Amendment), except to the extent that such representations and warranties
speak specifically to an earlier date, in which case the Seller or Collection
Agent, as applicable, represents and warrants that they shall have been true and
correct on such date, and for the purpose of making such representations and
warranties, (i) each reference in Section 4.01 to “the Transaction Documents”
shall include this Amendment and (ii) each reference in Section 4.02 to “this
Agreement” shall be deemed to be a reference to both the Agreement and this
Amendment.

SECTION 4. Confirmation of Agreement. Each reference in the Agreement to “this
Agreement” or “the Agreement” shall mean the Agreement as amended by this
Amendment, and as hereafter amended or restated. Except as herein expressly
amended, the Agreement is ratified and confirmed in all respects and shall
remain in full force and effect in accordance with its terms.

SECTION 5. Costs and Expenses. The Seller agrees to pay on demand all reasonable
costs and expenses in connection with the preparation, execution, delivery and
administration of this Amendment and any other documents to be delivered
hereunder including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Agent, the Investors and the Banks with respect
thereto and with respect to advising the Agent, the Investors and the Banks as
to the rights and remedies of each under this Amendment, and all reasonable
costs and expenses, if any (including reasonable counsel fees and expenses), in
connection with the enforcement of this Amendment and any other documents to be
delivered hereunder.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or by e-mail in portable document format (.pdf) shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF).

[Remainder of this page intentionally left blank]

1

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

FERRO CORPORATION

         
By:
      /s/ John Bingle
 
       
 
  Name:
Title:   John Bingle
Treasurer

FERRO COLOR & GLASS CORPORATION

         
By:
      /s/ John Bingle
 
       
 
  Name:
Title:   John Bingle
Treasurer

FERRO PFANSTIEHL LABORATORIES, INC.

         
By:
      /s/ John Bingle
 
       
 
  Name:
Title:   John Bingle
Treasurer

FERRO FINANCE CORPORATION

         
By:
      /s/ Karen Larsen
 
       
 
  Name:
Title:   Karen Larsen
Assistant Treasurer

2

CAFCO, LLC
By: Citicorp North America, Inc., as Attorney-in-Fact

          By:   /s/ Junette M. Earl      
 
  Name:
Title:   Junette M. Earl
Vice President

CITICORP NORTH AMERICA, INC., as Agent

         
By:
      /s/ Junette M. Earl
 
       
 
  Name:
Title:   Junette M. Earl
Vice President

CITIBANK, N.A., as a Bank

         
By:
      /s/ Junette M. Earl
 
       
 
  Name:
Title:   Junette M. Earl
Vice President

3